DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on March 02, 2021 has been considered and persuasive. Claims 4, 15, 18 and 23 have been cancelled; claims 1, 5, 7, 10, 11, 13, 16 and 19 have been amended.  Objective claim 23 has been incorporate into independent claims 1, 10 and 19, and the argument are persuasive.  Therefore, claims 1-3, 5-14, 16-17 and 19-22 are allowance.

Allowable Subject Matter
3.	Claims 1-3, 5-14, 16-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 10 and 19 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1, 10 and 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:

receiving a request for a virtual reality render project that includes information specifying virtual reality video data to be used to create a virtual reality render, the request including information specifying a time frame of the virtual reality video data and a priority of the virtual reality render; 
creating a virtual reality render map that specifies a processing sequence of the plurality of virtual reality jobs across the one or more virtual reality nodes of the plurality of virtual reality nodes to create the virtual reality render, the virtual reality render map being created based on at least the availability of the plurality of virtual reality nodes, the virtual reality render map further specifying at least one location where the virtual reality video data to be used by the one or more virtual reality nodes to create the virtual reality render is stored, and at least one location where virtual reality data processed by the one or more virtual reality nodes will be stored; and 
processing, based on the virtual reality render map, the plurality of virtual reality jobs at the one or more virtual reality nodes of the plurality of virtual reality nodes to create the virtual reality render.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-3, 5-14, 16-17 and 19-22.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ying et al. (US 20140244804 A1) teaches cloud processing device that performs a video processing tasks and create a video file after processing the video data based on the video processing parameters. In one embodiment, the video file may be stored in the cloud database.  The cloud processing device handles the tasks to client devices that send the request to the cloud processing device to perform video processing tasks, the cloud processing device determines the jobs to perform.
	Richoux (US 20060106931 A1) teaches a method for scheduling in a high-performance computing (HPC) system includes receiving a call from a management engine that manages a cluster of nodes in the HPC system. The call specifies a request including a job for scheduling.  The job includes one or more processes for execution at one or more nodes and a list of nodes in the cluster available for scheduling for executing the one or more processes in the job.
	Patrick et al. (US 20170228916 A1) teaches a system for enhanced, multiplayer mixed reality experience has been devised and reduced to practice. Wherein the memory map created from at least a portion of the virtual reality data will be divided into 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612